DETAILED ACTION
Claims 1-28 have been examined. Claims 1-7, 9-15, and 18-23 have been rejected. Claims 8, 16-17, and 24-28 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9-11, 13, and 18-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0275431 A1 to Bae et al. (hereinafter “Bae”).

As per claim 1, Bae discloses discloses a method for an electronic device (ED) in a wireless communication network (Fig. 15 and [0785] of Bae, discloses a UE), the method comprising: receiving, at the ED from a base station, configured grant (CG) resource configuration information to configure the ED for CG uplink transmission in unlicensed spectrum (Bae Fig. 12, S1210, S1220 discloses resource configuration for an uplink grant.  [0366, 0516], discloses the grant is a grant free/SPS configuration. [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band), the CG resource configuration information comprising: an indication of a CG time domain resource duration within a period of a CG time domain resource (Bae [0725] In some implementations, if the transmission periodicity (determined from the second information regarding the PUCCH which carries the SR) is smaller than a duration of one slot, then a symbol location for the PUCCH which carries the SR may be determined based on the value of the first information (the symbol location of the UL transmission). [0726] For example, in this case, the position of the transmission start symbol of the PUCCH may be set to the value of the first information, and the symbol location of the SR on the PUCCH may be determined relative to the start symbol of the PUCCH.), wherein the indication of the CG time domain resource duration within the period is independent of an indication of a number of repetitions of a single transmit block within the period ([0242] Where PUCCH is also transmitted in the slot(s) (e.g., HARQ-ACK), (1) PUCCH format, (2) duration, and (3) starting/ending symbol are determined according to the configuration of PUCCH resource. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot. As can be seen from these two paragraphs the duration and repetitions can be independent indications.); and an indication of a periodicity of the CG time domain resource (Bae [0150] Other SR occasions in the slot are implicitly indicated by repetition of the PUCCH resource having a given periodicity. [0152] In method 1-2, the PUCCH resource for all the SR occasions in the slot are explicitly indicated in the SR configuration. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot.); and transmitting the CG uplink transmission over the unlicensed spectrum in accordance with the CG resource configuration information (Bae [0727] The UE then transmits, to the base station, the PUCCH carrying the SR in the determined resource (S1240). [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band).
As per claim 2, Bae discloses the method of claim 1, wherein the indication of the CG time domain resource duration comprises an indication of a size of the CG time domain resource within the period containing the CG time domain resource ([0317] As an example, where the time information is intended for giving a predetermined size of UL resource or an interval between UL resources, UL, UL-centric, and/or convertible-to-UL slots/mini-slots/symbol resources only may be counted. If the time information is an offset, interval, or period for securing a processing time for the UE, the slots/mini-slots/symbols may be counted regardless of the DL/UL configuration. [0319] This may be time information indicating the starting or ending timing of a certain operation such as an offset from a certain reference point to the allocated resource or an offset from DL or UL transmission to feedback transmission. [0321] This may be time information indicating time duration during which a certain operation is performed, such as transmission duration or repetition.).
As per claim 3, Bae discloses the method of claim 2, wherein the indication of the size of the CG time domain resource is one of: an index associated with a size of a CG time domain resource selected from a set of sizes of CG time domain resources; or an indication of a size of the CG time domain resource in units of subframes, slots, or symbols (Bae [0536] In method 5-1, where the resource duration of time-domain resource allocation (TD RA) is a specific length (2, 4, or 7 symbols) used in non-slot scheduling or is within a certain specific threshold range, it may be determined to be non-slot scheduling.).
As per claim 5, Bae discloses the method of claim 1, wherein the CG resource configuration information comprises an indication of a number of start positions for a transmission within the CG time domain resource (Bae [0283] As an example, where a 4 symbol-long mini-slot has a 7 symbol-long periodicity, then two 4 symbol PUCCH resources, one having a 2nd symbol as the starting symbol and the other having a 9th symbol as the starting symbol, may be allocated to the UE in one configuration.).
As per claim 9, Bae discloses a method for a base station in a wireless communication network (Bae Fig. 15, 1510), the method comprising: transmitting, by the base station, configured grant (CG) resource configuration information to an electronic device (ED) to configure the ED for CG uplink transmission in unlicensed spectrum (Bae Fig. 12, S1210, S1220 discloses resource configuration for an uplink grant.  [0366, 0516], discloses the grant is a grant free/SPS configuration. [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band), the CG resource configuration information comprising: an indication of a CG time domain resource duration within a period of a CG time domain resource (Bae [0725] In some implementations, if the transmission periodicity (determined from the second information regarding the PUCCH which carries the SR) is smaller than a duration of one slot, then a symbol location for the PUCCH which carries the SR may be determined based on the value of the first information (the symbol location of the UL transmission). [0726] For example, in this case, the position of the transmission start symbol of the PUCCH may be set to the value of the first information, and the symbol location of the SR on the PUCCH may be determined relative to the start symbol of the PUCCH.), wherein the indication of the CG time domain resource duration within the period is independent of an indication of a number of repetitions of a single transmit block within the period ([0242] Where PUCCH is also transmitted in the slot(s) (e.g., HARQ-ACK), (1) PUCCH format, (2) duration, and (3) starting/ending symbol are determined according to the configuration of PUCCH resource. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot. As can be seen from these two paragraphs the duration and repetitions can be independent indications.); and an indication of a periodicity of the CG time domain resource (Bae [0150] Other SR occasions in the slot are implicitly indicated by repetition of the PUCCH resource having a given periodicity. [0152] In method 1-2, the PUCCH resource for all the SR occasions in the slot are explicitly indicated in the SR configuration. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot.); and receiving, by the base station, the CG uplink transmission over the unlicensed spectrum in accordance with the CG resource configuration information (Bae [0727] The UE then transmits, to the base station, the PUCCH carrying the SR in the determined resource (S1240). [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band).
As per claim 10, Bae discloses the method of claim 9, wherein the indication of the CG time domain resource duration comprises an indication of a size of the CG time domain resource within the period containing the CG time domain resource ([0317] As an example, where the time information is intended for giving a predetermined size of UL resource or an interval between UL resources, UL, UL-centric, and/or convertible-to-UL slots/mini-slots/symbol resources only may be counted. If the time information is an offset, interval, or period for securing a processing time for the UE, the slots/mini-slots/symbols may be counted regardless of the DL/UL configuration. [0319] This may be time information indicating the starting or ending timing of a certain operation such as an offset from a certain reference point to the allocated resource or an offset from DL or UL transmission to feedback transmission. [0321] This may be time information indicating time duration during which a certain operation is performed, such as transmission duration or repetition.).
As per claim 11, Bae discloses the method of claim 10, wherein the indication of the size of the CG time domain resource is one of: an index associated with a size of a CG time domain resource selected from a set of sizes of CG time domain resources; or an indication of a size of the CG time domain resource in units of subframes, slots, or symbols (Bae [0536] In method 5-1, where the resource duration of time-domain resource allocation (TD RA) is a specific length (2, 4, or 7 symbols) used in non-slot scheduling or is within a certain specific threshold range, it may be determined to be non-slot scheduling.).
As per claim 13, Bae discloses the method of claim 9, wherein the CG resource configuration information comprises an indication of a number of start positions for a transmission within the CG time domain resource (Bae [0283] As an example, where a 4 symbol-long mini-slot has a 7 symbol-long periodicity, then two 4 symbol PUCCH resources, one having a 2nd symbol as the starting symbol and the other having a 9th symbol as the starting symbol, may be allocated to the UE in one configuration.).
As per claim 18, Bae discloses an electronic device (ED) (Bae Fig. 15, 1520) comprising: a processor (Bae Fig. 15, 1521-1523); and a non-transitory computer readable storage medium storing programming for execution by the processor (Bae Fig. 15, Memory 1524. [0789] In a firmware or software configuration, the implementations of the present disclosure may be implemented in the form of a module, a procedure, a function, etc. Software code may be stored in the memory and executed by the processor. The memory may be located at the interior or exterior of the processor and may transmit data to and receive data from the processor via various known means.), the programming including instructions to: receive configured grant (CG) resource configuration information from a base station to configure the ED for CG uplink transmission in unlicensed spectrum (Bae Fig. 12, S1210, S1220 discloses resource configuration for an uplink grant.  [0366, 0516], discloses the grant is a grant free/SPS configuration. [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band), the CG resource configuration information comprising: an indication of a CG time domain resource duration within a period of a CG time domain resource (Bae [0725] In some implementations, if the transmission periodicity (determined from the second information regarding the PUCCH which carries the SR) is smaller than a duration of one slot, then a symbol location for the PUCCH which carries the SR may be determined based on the value of the first information (the symbol location of the UL transmission). [0726] For example, in this case, the position of the transmission start symbol of the PUCCH may be set to the value of the first information, and the symbol location of the SR on the PUCCH may be determined relative to the start symbol of the PUCCH.), wherein the indication of the CG time domain resource duration within the period is independent of an indication of a number of repetitions of a single transmit block within the period ([0242] Where PUCCH is also transmitted in the slot(s) (e.g., HARQ-ACK), (1) PUCCH format, (2) duration, and (3) starting/ending symbol are determined according to the configuration of PUCCH resource. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot. As can be seen from these two paragraphs the duration and repetitions can be independent indications.); and an indication of a periodicity of the CG time domain resource (Bae [0150] Other SR occasions in the slot are implicitly indicated by repetition of the PUCCH resource having a given periodicity. [0152] In method 1-2, the PUCCH resource for all the SR occasions in the slot are explicitly indicated in the SR configuration. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot.); and transmit the CG uplink transmission over the unlicensed spectrum in accordance with the CG resource configuration information (Bae [0727] The UE then transmits, to the base station, the PUCCH carrying the SR in the determined resource (S1240). [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band).
As per claim 19, Bae discloses the ED of claim 18, wherein the indication of the CG time domain resource duration comprises an indication of a size of the CG time domain resource within the period containing the CG time domain resource ([0317] As an example, where the time information is intended for giving a predetermined size of UL resource or an interval between UL resources, UL, UL-centric, and/or convertible-to-UL slots/mini-slots/symbol resources only may be counted. If the time information is an offset, interval, or period for securing a processing time for the UE, the slots/mini-slots/symbols may be counted regardless of the DL/UL configuration. [0319] This may be time information indicating the starting or ending timing of a certain operation such as an offset from a certain reference point to the allocated resource or an offset from DL or UL transmission to feedback transmission. [0321] This may be time information indicating time duration during which a certain operation is performed, such as transmission duration or repetition.).
As per claim 20, Bae discloses the ED of claim 19, wherein the indication of the size of the CG time domain resource is one of: an index associated with a size of a CG time domain resource selected from a set of sizes of CG time domain resources; or an indication of a size of the CG time domain resource in units of subframes, slots, or symbols (Bae [0536] In method 5-1, where the resource duration of time-domain resource allocation (TD RA) is a specific length (2, 4, or 7 symbols) used in non-slot scheduling or is within a certain specific threshold range, it may be determined to be non-slot scheduling.).
As per claim 21, Bae discloses a base station (Bae Fig. 15, 1510) comprising: a processor (Bae Fig. 15, 1511-1513); and a non-transitory computer readable storage medium storing programming for execution by the processor (Bae Fig. 15, Memory 1514. [0789] In a firmware or software configuration, the implementations of the present disclosure may be implemented in the form of a module, a procedure, a function, etc. Software code may be stored in the memory and executed by the processor. The memory may be located at the interior or exterior of the processor and may transmit data to and receive data from the processor via various known means.), the programming including instructions to: transmit configured grant (CG) resource configuration information to an electronic device (ED) to configure the ED for CG uplink transmission in unlicensed spectrum (Bae Fig. 12, S1210, S1220 discloses resource configuration for an uplink grant.  [0366, 0516], discloses the grant is a grant free/SPS configuration. [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band), the CG resource configuration information comprising: an indication of a CG time domain resource duration within a period of a CG time domain resource (Bae [0725] In some implementations, if the transmission periodicity (determined from the second information regarding the PUCCH which carries the SR) is smaller than a duration of one slot, then a symbol location for the PUCCH which carries the SR may be determined based on the value of the first information (the symbol location of the UL transmission). [0726] For example, in this case, the position of the transmission start symbol of the PUCCH may be set to the value of the first information, and the symbol location of the SR on the PUCCH may be determined relative to the start symbol of the PUCCH.), wherein the indication of the CG time domain resource duration within the period is independent of an indication of a number of repetitions of a single transmit block within the period ([0242] Where PUCCH is also transmitted in the slot(s) (e.g., HARQ-ACK), (1) PUCCH format, (2) duration, and (3) starting/ending symbol are determined according to the configuration of PUCCH resource. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot. As can be seen from these two paragraphs the duration and repetitions can be independent indications.); and an indication of a periodicity of the CG time domain resource (Bae [0150] Other SR occasions in the slot are implicitly indicated by repetition of the PUCCH resource having a given periodicity. [0152] In method 1-2, the PUCCH resource for all the SR occasions in the slot are explicitly indicated in the SR configuration. [0291] A resource pattern may be created through repetitions at a target periodicity interval that are configured so as to prevent the UL resource from extending beyond the slot boundary, and such a resource pattern may be repeated every slot.); and receive the CG uplink transmission over the unlicensed spectrum in accordance with the CG resource configuration information (Bae [0727] The UE then transmits, to the base station, the PUCCH carrying the SR in the determined resource (S1240). [0037] discloses the technologies that can be used for the grant including Wi-Fi which is an unlicensed band).
As per claim 22, Bae discloses the base station of claim 21, wherein the indication of the CG time domain resource duration comprises an indication of a size of the CG time domain resource within the period containing the CG time domain resource ([0317] As an example, where the time information is intended for giving a predetermined size of UL resource or an interval between UL resources, UL, UL-centric, and/or convertible-to-UL slots/mini-slots/symbol resources only may be counted. If the time information is an offset, interval, or period for securing a processing time for the UE, the slots/mini-slots/symbols may be counted regardless of the DL/UL configuration. [0319] This may be time information indicating the starting or ending timing of a certain operation such as an offset from a certain reference point to the allocated resource or an offset from DL or UL transmission to feedback transmission. [0321] This may be time information indicating time duration during which a certain operation is performed, such as transmission duration or repetition.).
As per claim 23, Bae discloses the base station of claim 22, wherein the indication of the size of the CG time domain resource is one of: an index associated with a size of a CG time domain resource selected from a set of sizes of CG time domain resources; or an indication of a size of the CG time domain resource in units of subframes, slots, or symbols (Bae [0536] In method 5-1, where the resource duration of time-domain resource allocation (TD RA) is a specific length (2, 4, or 7 symbols) used in non-slot scheduling or is within a certain specific threshold range, it may be determined to be non-slot scheduling.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 6-7, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to claims 1-3, 5, 9-11, 13, and 18-23 above, and further in view of US 2019/0029046 A1 to Li et al. (hereinafter “Li”).

As per claim 4, Bae discloses the method of claim 1, wherein the CG resource configuration information further comprises CG time domain resource allocation information, wherein the CG time domain resource allocation information identifies multiple occasions for the ED to start a CG uplink transmission within the CG time domain resource duration (Bae [0013] Further, in the disclosure, a position of the symbol at which the transmission of the PUCCH starts is set to differ per slot. [0283] As an example, where a 4 symbol-long mini-slot has a 7 symbol-long periodicity, then two 4 symbol PUCCH resources, one having a 2nd symbol as the starting symbol and the other having a 9th symbol as the starting symbol, may be allocated to the UE in one configuration.) upon a successful listen- before-talk (LBT) procedure.
Bae may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein the CG resource configuration information further comprises CG time domain resource allocation information, wherein the CG time domain resource allocation information identifies multiple occasions for the ED to start a CG uplink transmission within the CG time domain resource duration upon a successful listen- before-talk (LBT) procedure (Li [0086] When a base station configures through RRC signaling that a start symbol location for UL data transmission may be the symbol 7, a terminal is required to prepare multiple data copies because the terminal does not know a specific location where CCA succeeds before sending the PUSCH (namely performing PUSCH transmission). When candidate start symbols of the PUSCH transmission subframe (which may also be called a PUSCH for short) are symbols {0, 7} or {1, 7} or {2, 7}, the terminal is required to prepare two data copies corresponding to PUSCH transmission of which start symbols are the symbol 0/1/2 and the symbol 7 respectively. Meanwhile, the terminal determines whether the corresponding PUSCH is finally started to be transmitted from the symbol 0 or the symbol 7 according to a subframe location where CCA succeeds. When the candidate start symbols of the PUSCH are {0, 3, 7, 10}, the terminal is required to prepare four data copies. [0003] a station is required to implement Listen Before Talk (LBT) (also called Clear Channel Assessment (CCA)) before data transmission and may perform UL data transmission only after a success. Physical Uplink Shared Channel (PUSCH) transmission on a licensed carrier is usually started from a subframe symbol 0.). The purpose of Li is to methods and devices for sending and receiving Uplink (UL) data (Li [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Bae, to improving data transmission efficiency (Li [0029]).
As per claim 6, Bae discloses the method of claim 1, wherein all the CG resource configuration information is received in radio resource control (RRC) signaling.
Bae may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein all the CG resource configuration information is received in radio resource control (RRC) signaling (Li [0058] In an optional embodiment, the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI). The purpose of Li is to methods and devices for sending and receiving Uplink (UL) data (Li [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Bae, to improving data transmission efficiency (Li [0029]).
As per claim 7, Bae discloses the method of claim 1, wherein the CG resource configuration information is received in part in radio resource control (RRC) signaling and in part in downlink control information (DCI) signaling.
Bae may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein the CG resource configuration information is received in part in radio resource control (RRC) signaling and in part in downlink control information (DCI) signaling (Li [0058] In an optional embodiment, the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI). The purpose of Li is to methods and devices for sending and receiving Uplink (UL) data (Li [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Bae, to  improving data transmission efficiency (Li [0029]).
As per claim 12, Bae discloses the method of claim 9, wherein the CG resource configuration information further comprises CG time domain resource allocation information, wherein the CG time domain resource allocation information identifies multiple occasions for the ED to start a CG uplink transmission within the CG time domain resource duration (Bae [0013] Further, in the disclosure, a position of the symbol at which the transmission of the PUCCH starts is set to differ per slot. [0283] As an example, where a 4 symbol-long mini-slot has a 7 symbol-long periodicity, then two 4 symbol PUCCH resources, one having a 2nd symbol as the starting symbol and the other having a 9th symbol as the starting symbol, may be allocated to the UE in one configuration.) upon a successful listen- before-talk (LBT) procedure.
Bae may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein the CG resource configuration information further comprises CG time domain resource allocation information, wherein the CG time domain resource allocation information identifies multiple occasions for the ED to start a CG uplink transmission within the CG time domain resource duration upon a successful listen- before-talk (LBT) procedure (Li [0086] When a base station configures through RRC signaling that a start symbol location for UL data transmission may be the symbol 7, a terminal is required to prepare multiple data copies because the terminal does not know a specific location where CCA succeeds before sending the PUSCH (namely performing PUSCH transmission). When candidate start symbols of the PUSCH transmission subframe (which may also be called a PUSCH for short) are symbols {0, 7} or {1, 7} or {2, 7}, the terminal is required to prepare two data copies corresponding to PUSCH transmission of which start symbols are the symbol 0/1/2 and the symbol 7 respectively. Meanwhile, the terminal determines whether the corresponding PUSCH is finally started to be transmitted from the symbol 0 or the symbol 7 according to a subframe location where CCA succeeds. When the candidate start symbols of the PUSCH are {0, 3, 7, 10}, the terminal is required to prepare four data copies. [0003] a station is required to implement Listen Before Talk (LBT) (also called Clear Channel Assessment (CCA)) before data transmission and may perform UL data transmission only after a success. Physical Uplink Shared Channel (PUSCH) transmission on a licensed carrier is usually started from a subframe symbol 0.). The purpose of Li is to methods and devices for sending and receiving Uplink (UL) data (Li [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Bae, to improving data transmission efficiency (Li [0029]).
As per claim 14, Bae discloses the method of claim 9, wherein all the CG resource configuration information is received in radio resource control (RRC) signaling.
Bae may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein all the CG resource configuration information is received in radio resource control (RRC) signaling (Li [0058] In an optional embodiment, the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI). The purpose of Li is to methods and devices for sending and receiving Uplink (UL) data (Li [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Bae, to improving data transmission efficiency (Li [0029]).
As per claim 15, Bae discloses the method of claim 9, wherein the CG resource configuration information is received in part in radio resource control (RRC) signaling and in part in downlink control information (DCI) signaling.
Bae may not explicitly disclose, but Li, which is in the same field of endeavor, discloses wherein the CG resource configuration information is received in part in radio resource control (RRC) signaling and in part in downlink control information (DCI) signaling (Li [0058] In an optional embodiment, the indication message may include at least one of scheduling indication information, signaling indication information, an RRC message and DCI). The purpose of Li is to methods and devices for sending and receiving Uplink (UL) data (Li [0001]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li with Bae, to  improving data transmission efficiency (Li [0029]).

Allowable Subject Matter
Claims 8, 16-17, and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476